Exhibit 10.46
THIRD AMENDMENT TO THE SELLER NOTE SECURITIES PURCHASE
AGREEMENT AND FIRST AMENDMENT TO RIGHTS AGREEMENT
     THIS THIRD AMENDMENT TO THE SELLER NOTE SECURITIES PURCHASE AGREEMENT AND
FIRST AMENDMENT TO RIGHTS AGREEMENT (the “Amendment”) is made effective as of
August 29, 2008 (the “Effective Date”) between Alion Science and Technology
Corporation, a Delaware corporation (the “Company”), and Illinois Institute of
Technology, an Illinois not-for-profit corporation (“IIT”). Individuals Bahman
Atefi and Stacy Mendler join this Amendment for purposes of Section 11 of this
Amendment only and for no other purpose. Alion Science and Technology
Corporation Employee Ownership, Savings and Investment Trust (the “Trust”) joins
this Amendment for purposes of Section 2 of this Amendment only and for no other
purpose.
     WHEREAS, the Company and IIT Research Institute, an Illinois not-for-profit
corporation affiliated with and controlled by IIT (“IITRI”) entered into that
certain Seller Note Securities Purchase Agreement dated as of the 20th day of
December 2002 (the “Original Seller Note Securities Purchase Agreement”),
pursuant to which, among other documents, the Company issued to IITRI its 6%
junior subordinated promissory note (the “Seller Note”) in the principal amount
of Thirty-Nine Million Nine Hundred Thousand United States Dollars
($39.9 million) and warrants to purchase One Million Eighty Thousand Four
Hundred Thirty-Six and Eight-Tenths (1,080,436.8) shares of the Company’s $0.01
par value per share common stock (“Common Stock”);
     WHEREAS, as of July 1, 2004, IITRI transferred to IIT all its rights and
interests in the Seller Note Securities Purchase Agreement, and IIT and the
Company amended the Original Seller Note Securities Purchase Agreement as of
that time;
     WHEREAS, the Company and IIT entered into an agreement captioned First
Amendment to the Seller Note Securities Purchase Agreement as of June 30, 2006
and another agreement captioned Second Amendment to the Seller Note Securities
Purchase Agreement as of January 9, 2008 (the Original Seller Note Securities
Purchase Agreement as so amended is hereinafter referred to as the “Seller Note
Securities Purchase Agreement”);
     WHEREAS, the Company and IIT desire to amend Section 2 and Section 10.1 of
the Seller Note Securities Purchase Agreement as set forth herein;
     WHEREAS, the Company, IITRI and the Trust entered into that certain Rights
Agreement dated as of the 20th day of December 2002 (the “Rights Agreement”),
and
     WHEREAS, IIT is IITRI’s successor in interest under the Rights Agreement as
a result of the aforesaid transfer of IITRI’s rights in and to the Original
Seller Note Securities Purchase Agreement to IIT as of July 1, 2004, and the
Company, the Trust and IIT desire to amend Section 2(c) of the Rights Agreement
as set forth herein.
     NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants and agreements contained in this Amendment, and for other
good and valuable





--------------------------------------------------------------------------------



 



consideration, the receipt and sufficiency of which is hereby mutually
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:
     1. Amendments to the Seller Note Securities Purchase Agreement.
          (a) Authorization of Securities Section 2 of the Seller Note
Securities Purchase Agreement is hereby deleted and replaced in its entirety
with the following:
          “Authorization of Securities; etc.
     (a) The Company originally authorized the issue of its Junior Subordinated
Notes due December 20, 2010 (herein, together with any notes issued in exchange
thereof or replacement thereof, called the “Notes”) in the aggregate principal
amount of $39,900,000 (the “Original Principal Amount”). As of August 29, 2008,
the Company amended and restated the Notes among other things to modify the
interest payable on the Notes beginning December 21, 2008 and to extend the
maturity date of the Notes, and the Company re-issued as of such date to the
then sole holder of the Notes, Illinois Institute of Technology, an Illinois
not-for-profit corporation (“IIT”), the amended and restated Notes which are due
August 6, 2013. The amended and restated Notes are to be substantially in the
form of Exhibit 2(a) attached hereto.
     (b) The Company has authorized the issue of its warrants evidencing rights
to purchase 1,080,436.8 shares of its Common Stock (subject to adjustment)
(herein, together with any warrants issued in exchange therefor or replacement
thereof, called the “Original Warrants”). As of August 29, 2008, the Company
authorized the issue of warrants evidencing rights to purchase an additional
550,000 shares of its Common Stock (subject to adjustment) (herein, together
with any warrants issued in exchange therefor or replacement thereof, called the
“New Warrants”). The Original Warrants and the New Warrants are hereinafter
referred to collectively as the “Warrants”. The Original Warrants are to be
substantially in the form of Exhibit 2(b)(1) and the New Warrants are to be
substantially in the form of Exhibit 2(b)(2) attached hereto.
     (c) Interest on the amended and restated Notes shall be calculated in one
of three manners, with the applicable manner of calculation being dependent upon
specific time periods occurring between the Notes’ original issuance date and
the Maturity Date of the amended and restated Notes. Each manner of calculation
and the time period to which it applies is as follows. First, interest on the
amended and restated Notes shall accrue at 6% per annum computed on the actual
number of days elapsed in any year (based on a year of twelve 30-day months and
a 360 day year). Beginning December 20, 2002 and through and including the
fourth anniversary of the Closing Date, interest on the Notes shall be payable
quarterly in arrears in the form of non-compounding payment-in-kind notes (“PIK
Notes”). The PIK Notes are to be substantially in the form of Exhibit 2(c)(1)
attached hereto. Interest paid in PIK Notes will not be compounded and PIK Notes
will therefore be non-interest bearing obligations, payable as provided in the
PIK Notes. Second, during the period beginning the day after the fourth
anniversary of the Closing Date through and including the day which is the sixth
anniversary of the Closing Date, interest on the Notes shall be payable
quarterly in arrears in the form of

2



--------------------------------------------------------------------------------



 



compounding payment-in-kind notes (“Compounding PIK Notes”). The Compounding PIK
Notes are to be substantially in the form of Exhibit 2(c)(2) attached hereto.
Interest paid in Compounding PIK Notes during the period beginning after the
fourth anniversary of the Closing Date through and including the sixth
anniversary of the Closing Date will be compounded as follows:
          (i) Interest paid in Compounding PIK Notes during the period beginning
the day after the fourth anniversary of the Closing Date through and including
the fifth anniversary of the Closing Date (the “Fifth Year”) will be paid at a
rate of 6% per annum on the Original Principal Amount plus additional interest
at a rate of 6% per annum payable on the interest payable on the Original
Principal Amount during the immediately preceding twelve months (which yields an
effective rate of interest accrual of 6.36% during the Fifth Year); and
     (ii) Interest paid in Compounding PIK Notes during the period beginning the
day after the fifth anniversary of the Closing Date through and including the
sixth anniversary of the Closing Date (the “Sixth Year”) will be paid at a rate
of 6% per annum on the Original Principal Amount plus additional interest at a
rate of 6% per annum payable on the interest payable on the Original Principal
Amount during the immediately preceding twenty-four months (which yields an
effective rate of Interest accrual of 6.7416% during the Sixth Year).
     Third, provided the Company makes the first principal prepayment set forth
in Section 2(d) below, then as of December 21, 2008 the aggregate principal
amount of the amended and restated Notes shall be increased to $51,703,538.40,
which represents the net principal amount after taking into account of such
prepayment and the capitalization of PIK Notes and Compounding PIK Notes to the
principal of the Notes for the time period December 21, 2002 through and
including December 20, 2008 (the “Capitalized Principal Amount”); provided,
however, that if the Company fails to make said first principal payment, then
the aggregate principal amount of the Notes shall be Fifty-Four Million Seven
Hundred Three Thousand Five Hundred Thirty-Eight and 40/100 DOLLARS
($54,703,538.40) and in such an event the Capitalized Principal Amount shall be
deemed to be Fifty-Four Million Seven Hundred Three Thousand Five Hundred
Thirty-Eight and 40/100 DOLLARS ($54,703,538.40). Beginning with the day after
the sixth anniversary of the Closing Date (the “Interest Adjustment Date”)
through and including the Maturity Date, interest on the Notes shall be payable
quarterly in arrears at a rate of 16% per annum on the Capitalized Principal
Amount or the Revised Principal Amount (as defined below) as applicable computed
on the actual number of days elapsed in any year (based upon a year of twelve
30-day months and a 360 day year). Five-Eighths of any interest payable from the
Interest Adjustment Date through and including the Maturity Date shall be
payable quarterly in arrears in the form of compounding PIK Notes substantially
in the form of Exhibit 2(c)(3) and the remaining Three-Eighths shall be payable
quarterly in arrears in cash. Accordingly, the Company shall pay during such
time interest quarterly in arrears in the amount of 10% per annum in compounding
PIK Notes and pay during such time interest quarterly in arrears in the amount
of 6% per annum in cash. The first installment of interest on the Notes for the
Original Principal Amount was payable on March 31, 2003, and thereafter interest
is payable on the Notes, quarterly in arrears on the last Business Day of March,
June, September and December of

3



--------------------------------------------------------------------------------



 



each year, commencing March 31, 2003; provided, however, that for all interest
payable after the Interest Adjustment Date, such quarterly payments of interest
on the Notes for the Capitalized Principal Amount shall be due and payable on
October 1, January 2, April 1 and July 1 of each year, and the first payment of
interest after the Interest Adjustment Date shall be due and payable on April 1,
2009 (and such first payment of interest shall include interest accrued during
the months of January, 2009 through March, 2009 plus interest accrued during the
time December 21, 2008 through and including December 31, 2008). Accrued and
unpaid interest is due and payable on the Maturity Date. In no event shall the
amount paid or agreed to be paid by the Company as interest on any Note exceed
the highest lawful rate permissible under any law applicable thereto.
     (d) Subject to the Company being permitted to repay principal under the
Notes pursuant to Section 4.04(a) of the Company’s Indenture dated as of
February 8, 2007 and under Section 6.09(c) (as the same section may be
renumbered in the future) of the Company’s Senior Credit Facility dated as of
August 2, 2004 (the “Term B Senior Credit Facility”), as amended, the Company
shall prepay without premium principal on the Notes prior to the Maturity Date
according to the following schedule:

                              Principal Balance of Notes             After
Pre-Payment (as reduced Principal Repayment   Amount of Principal to Pre-   by
each such payment, the Date   Pay   “Revised Principal Amount”)
November 3, 2008
  $ 3,000,000     $ 36,900,000  
November 2, 2009
  $ 3,000,000     $ 48,703,538.40  
November 1, 2010
  $ 3,000,000     $ 45,703,538.40  
November 1, 2011
  $ 2,000,000     $ 43,703,538.40  

     The applicable Revised Principal Amount (or the Capitalized Principal
Amount if the Company has not been permitted pursuant to Section 4.04(a) of the
Indenture and Section 6.09(c) of the Term B Senior Credit Facility to reduce the
aggregate principal amount of the Notes to a Revised Principal Amount) is
payable as provided in the Notes on the Maturity Date.”
          (b) Definitions. Section 10.1 of the Seller Note Securities Purchase
Agreement is hereby amended by deleting the following defined terms in their
entirety and replacing them with the following:
          “Bank Credit Agreement” means the Term B Senior Credit Agreement dated
as of August 2, 2004, as amended pursuant to that certain Incremental Term Loan
Assumption Agreement and Amendment No. 1 dated as of April 1, 2005, that certain
Incremental Term Loan Assumption Agreement and Amendment No. 2 dated as of
March 24, 2006, that certain Incremental Term Loan Assumption Agreement and
Amendment No. 3 dated as of June 30, 2006, and that certain Amendment No. 4
dated as of February 6, 2007.”

4



--------------------------------------------------------------------------------



 



          “Notes” shall mean the Company’s junior subordinated promissory note
issued pursuant to this Agreement, together with any notes issued in exchange
therefor or replacement thereof, and the non-compounding PIK Notes and the
Compounding PIK Notes.”
          “Maturity Date” shall mean August 6, 2013.
     2. Amendment to Rights Agreement. Section 2(c) of the Rights Agreement is
hereby deleted and replaced in its entirety with the following:
“(c) Seller Notes Nomination Right. So long as any principal amount of the
Seller Notes remains outstanding and is held by Persons who are not officers or
employee-directors of the Company, the holders holding a majority of the
outstanding principal amount of the Seller Notes shall (i) be entitled to
nominate one individual for election to the board of directors of the Company,
and (ii) once such director is elected, have the exclusive right to (x) remove
such director (other than removal for cause or for failure to satisfy the
required qualifications set forth in the Directors Qualification Policy of the
Company, as amended from time to time by the board of directors of the Company
in good faith), and (y) nominate an individual to replace such director or to
fill the vacancy created by the departure of such director from the Company’s
board of directors; provided that if for any reason the Company shall fail to
pay any mandatory principal prepayment set forth in Section 2(d) of the Seller
Note Securities Purchase Agreement when the same shall be due and payable, then,
notwithstanding anything to the contrary set forth in this Section 2(c), the
holders holding a majority of the outstanding principal amount of the Seller
Notes shall be entitled to nominate a total of two individuals for election to
the board of directors of the Company and shall have the same aforesaid
exclusive rights set forth in Section 2(c)(ii)(x) and Section 2(c)(ii)(y) with
respect to both such nominated directors. For the avoidance of doubt, should the
Company fail to pay more than one such mandatory principal prepayment when the
same shall be due and payable, then, such holders shall not be entitled to
nominate additional directors after each such failed principal prepayment.
     3. Remainder of the Seller Note Securities Purchase Agreement and Rights
Agreement Not Affected. Except as set forth in Section 1 and Section 2 hereof
respectively, the terms and provisions of the Seller Note Securities Purchase
Agreement and the Rights Agreement remain in full force and effect without
change, amendment, waiver or modification.
     4. Ratification. As modified hereby, the Seller Note Securities Purchase
Agreement and the Rights Agreement and their respective terms and provisions are
hereby ratified for all purposes and in all respects.
     5. Counterparts. This Amendment may be executed in one or more facsimile or
electronic counterparts, all of which taken together shall constitute one
instrument.
     6. References. From and after the date provided above, all references to
the Seller Note Securities Purchase Agreement and the Rights Agreement shall be
deemed to be references to the Seller Note Securities Purchase Agreement and the
Rights Agreement, respectively, as modified hereby.

5



--------------------------------------------------------------------------------



 



     7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to the
conflict of laws principles thereof.
     8. Conflict. In the event of any conflict between the terms of this
Amendment and the Seller Note Securities Purchase Agreement, and in the event of
any conflict between the terms of this Amendment and the Rights Agreement, the
terms of this Amendment shall govern.
     9. Definitions. Initially capitalized words or terms used in this Amendment
and not defined herein shall have the meaning ascribed to the same in the Seller
Note Securities Purchase Agreement except that any initially capitalized words
or terms used in Section 2 of this Amendment and not defined therein shall have
the meaning ascribed to the same in the Rights Agreement.
     10. Recitals. The recitals above are incorporated by reference herein as if
fully set forth.
     11. Phantom Stock. The Company shall not pay Bahman Atefi and Stacy Mendler
(or their respective successors) (the “Officers”) any vested amounts which may
be due to them under and pursuant to any of the Company’s phantom stock plans
except that:
     (a) if the Company shall have first paid the November 3, 2008 mandatory
principal prepayment scheduled to be paid pursuant to Section 2(d) of the Seller
Note Securities Purchase Agreement reflected in Section 1(a) of this Amendment,
then the Company may pay the Officers any amount which has vested pursuant to
such phantom stock plans before November 3, 2008 and which may vest pursuant to
such phantom stock plans prior to but not including November 2, 2009;
     (b) if the Company shall have first paid the November 2, 2009 mandatory
principal prepayment scheduled to be paid pursuant to Section 2(d) of the Seller
Note Securities Purchase Agreement reflected in Section 1(a) of this Amendment,
then the Company may pay the Officers any amount which may vest pursuant to such
phantom stock plans prior to but not including November 1, 2010;
     (c) if the Company shall have first paid the November 1, 2010 mandatory
principal prepayment scheduled to be paid pursuant to Section 2(d) of the Seller
Note Securities Purchase Agreement reflected in Section 1(a) of this Amendment,
then the Company may pay the Officers any amount which may vest pursuant to such
phantom stock plans prior to but not including November 1, 2011; and
     (d) if the Company shall have first paid the November 1, 2011 mandatory
principal prepayment scheduled to be paid pursuant to Section 2(d) of the Seller
Note Securities Purchase Agreement reflected in Section 1(a) of this Amendment,
then the Company may pay the Officers any amount which may vest thereafter
pursuant to such phantom stock plans.
     Notwithstanding their contractual rights elsewhere set forth, Bahman Atefi
and Stacy Mendler each severally forbear their respective rights to receive
payments under such phantom stock plans consistent with the terms of this
Section 11.

6



--------------------------------------------------------------------------------



 



     12. Senior Credit Facility Amendment. Alion covenants to use commercially
reasonable efforts to cause an amendment to its Term B Senior Credit Facility to
occur no later than March 31, 2009 such that Alion will be permitted to make the
payments scheduled and contemplated by this Amendment consistent with the terms
and conditions of Alion’s Term B Senior Credit Facility. Should (a) such an
amendment fail to occur and (b) at the time of the written notice described in
this Section 12, Alion is not in compliance with the financial covenants set
forth in Section 6.12 and 6.13 of the Term B Senior Credit Facility, then the
holders holding a majority of the outstanding principal amount of the Seller
Notes shall have the collective right to elect to rescind this Amendment by
written notice to the Company, such election to be made, if it is to be made at
all, no later than April 30, 2009, in which case the Seller Note Securities
Purchase Agreement shall read as if this Amendment had never been entered. Such
rescission right terminates at such time as such an amendment to the Term B
Senior Credit Facility is executed and delivered among the parties thereto.
     13. Effectiveness. This Amendment shall become effective as of the
Effective Date when the parties hereto shall have received counterpart
signatures of this Amendment bearing the signatures of each other such party.
     14. Amendment Fee. Alion shall pay to IIT, no later than 30 calendar days
after the date that this Amendment becomes effective pursuant to Section 13 of
this Amendment, an amendment fee equal to $500,000; provided, however, that
should a rescission occur as contemplated by Section 12 above, then such
$500,000 shall not be a fee and shall be deemed to have been a prepayment of
principal and the Revised Principal Amounts set forth in Section 2(d) of the
Seller Note Securities Purchase Agreement shall be adjusted downward
accordingly.
[Signatures follow on next page]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by its officers thereunto duly authorized as of the date hereof.

                  Alion Science and Technology Corporation   Illinois Institute
of Technology    
 
               
By:
   /s/ Michael Alber   By:    /s/ Susan H. Wallace    
Name:
 
 
Michael Alber   Name:  
 
Susan H. Wallace    
Title:
  Senior Vice President,   Title:   Vice President and CFO    

Acting Chief Financial Officer and Treasurer
AGREED AND ACCEPTED FOR PURPOSES OF SECTION 2 ABOVE ONLY:
Alion Science and Technology Corporation Employee Ownership, Savings and
Investment Trust

                 
By:
   /s/ Monet Ewing   State Street Bank & Trust Company, not in its individual or
corporate capacity,    
Name:
 
 
Monet Ewing   but solely as Trustee of the Alion Science and Technology
Corporation Employee    
Title:
  Vice President   Ownership, Savings and Investment Trust    

AGREED AND ACCEPTED FOR PURPOSES OF SECTION 11 ABOVE ONLY:

              /s/ Bahman Atefi   /s/ Stacy Mendler           Bahman Atefi  
Stacy Mendler

 



--------------------------------------------------------------------------------



 



Exhibit 2(c)(3)
Form of compounding PIK Note
THIS JUNIOR SUBORDINATED NOTE AND THE INDEBTEDNESS EVIDENCED HEREBY ARE
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THE SUBORDINATION
AGREEMENT (AS SUCH TERM IS HEREINAFTER DEFINED) TO THE SENIOR DEBT (AS DEFINED
IN THE SUBORDINATION AGREEMENT) OWED BY THE COMPANY (AS HEREINAFTER DEFINED) TO
THE HOLDERS OF SENIOR DEBT ISSUED PURSUANT TO THE CREDIT AGREEMENT (AS SUCH TERM
IS HEREINAFTER DEFINED), AND EACH HOLDER OF THIS JUNIOR SUBORDINATED NOTE BY ITS
ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.
THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND THEREFORE CANNOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR ASSIGNED UNLESS IT IS REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND UNDER ALL APPLICABLE STATE SECURITIES
LAWS, OR UNLESS AN EXEMPTION THEREFROM IS AVAILABLE.
ALIGN SCIENCE AND TECHNOLOGY CORPORATION
Junior Subordinated Note due August 6, 2013

      $[   ]   Dated as of December 31, 2009     (for the interest accrual
period     beginning on December 21, 2008     and ending on December 31, 2009)

     ALION SCIENCE AND TECHNOLOGY CORPORATION, a Delaware corporation (the
“Company”), for value received, hereby promises to pay to ILLINOIS INSTITUTE OF
TECHNOLOGY, an Illinois not-for-profit corporation (“IIT”), or its registered
assigns, an amount (the “Compound Amount”) of interest equal to 10% per annum
payable on the sum of (a) the lesser of the Capitalized Principal Amount or the
applicable Revised Principal Amount (each as defined in the Company’s Junior
Subordinated Second Amended and Restated Note due August 6, 2013 dated August
[ ], 2008 (the “Seller Note”) plus (b) the amount of accrued but unpaid in cash
interest under the Seller Note for the period beginning on December 21, 2008
through and including the Interest Calculation Date (as defined below). The
“Interest Calculation Date” shall be December 31 of each calendar year except
(i) in the calendar year 2008, in which case interest accrued in the stub time
period December 21, 2008 through and including December 31, 2008 will continue
to accrue in calendar year 2009, and (ii) in the year in which the Seller Note
is fully paid and discharged, in which case the Interest Calculation Date shall
be the date the Seller Note is fully paid and discharged if it is a date other
than December 31. For the avoidance of doubt, the Interest Calculation Date is
[ ]. On August 6, 2013, the

 



--------------------------------------------------------------------------------



 



Company shall pay the applicable Compound Amount in cash without interest except
as provided herein. Any overdue principal (including any overdue prepayment of
principal) shall accrue interest (computed on the basis of the actual number of
days elapsed over a 360-day year) at a rate equal to 19% per annum until paid,
payable on demand and, upon acceleration of this Note; provided that, and as
further provided in the Seller Note, in no event shall the amount payable by the
Company as interest on this Note exceed the highest lawful rate permissible
under any law applicable hereto. Payments of principal and interest hereon shall
be made in lawful money of the United States of America by the method and at the
address for such purpose specified in the Seller Note, and such payments shall
be overdue for purposes hereof if not made on the originally scheduled date of
payment therefor, without giving effect to any applicable grace period and
notwithstanding that such payment may be prohibited under that certain Second
Amended and Restated Subordination Agreement dated as of August [ ], 2008 with
respect to the Seller Note (the “Subordination Agreement”), which is by and
between IIT and Credit Suisse (“CS”), as administrative agent for itself and the
other Senior Lenders (as defined in that certain Credit Agreement, dated as of
August 2, 2004, by and between the Company, CS and certain others (the “Credit
Agreement”)).
     This Note is one of the Company’s compounding PIK Notes, issued pursuant to
that certain Seller Note Securities Purchase Agreement dated as of December 20,
2002, as amended by Alion and IIT by that certain agreement captioned First
Amendment to the Seller Note Securities Purchase Agreement, dated as of June 30,
2006 and by that certain other agreement captioned Second Amendment to the
Seller Note Securities Purchase Agreement, dated as of January 9, 2008 and by
that certain other agreement captioned Third Amendment to the Seller Note
Securities Purchase Agreement and First Amendment to Rights Agreement, dated as
of the date hereof (collectively, the “Seller Note Securities Purchase
Agreement”), and the holder hereof is entitled to the benefits, if any, of the
Seller Note Securities Purchase Agreement and the other Operative Documents
referred to in the Seller Note Securities Purchase Agreement, and may enforce
the agreements contained therein and exercise the remedies provided for thereby
or otherwise available in respect thereof, all in accordance with the terms
thereof, and shall otherwise be subject to the terms and conditions of the
Seller Note Securities Purchase Agreement including, without limitation, the
provisions of Section 22 thereof in respect of the source of funds provided by
any holder hereof. For the avoidance of doubt, in accordance with the Seller
Note Securities Purchase Agreement, this Note does not require the payment of
interest on the face value hereof.
     This Note is subject to prepayment only as specified in the Seller Note
Securities Purchase Agreement.
     Payments on this Note and the rights of the holder of this Note are
subordinated to the payment of the Senior Debt and the rights of the holders of
the Senior Debt upon the terms of subordination set forth in the Subordination
Agreement.
     This Note is in registered form and is transferable only by surrender
hereof at the principal executive office of the Company as provided in the
Seller Note Securities Purchase Agreement. The Company may treat the person in
whose name this Note is registered on the Note register maintained at such
office pursuant to the Seller Note Securities Purchase

 



--------------------------------------------------------------------------------



 



Agreement as the owner hereof for all purposes, and the Company shall not be
affected by any notice to the contrary.
     In case an Event of Default, as defined in the Seller Note Securities
Purchase Agreement, with respect to the Notes shall occur and be continuing, the
unpaid balance of the principal of this Note may be declared and become due and
payable in the manner and with the effect provided in the Seller Note Securities
Purchase Agreement subject to the provisions of the Subordination Agreement.
     The parties hereto, including the makers and all guarantors and endorsers
of this Note, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance or
enforcement of this Note.
     Capitalized terms used but not defined in this Note shall have the meanings
ascribed to them in the Seller Note Securities Purchase Agreement.
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     This Note shall be construed in accordance with and governed by the
domestic substantive laws of the State of Illinois without giving effect to any
choice of law or conflicts of law provision or rule that would cause the
application of domestic substantive laws of any other jurisdiction.

              ALION SCIENCE AND TECHNOLOGY
CORPORATION
 
       
 
  By:    
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
(To be signed only upon transfer of Note)
     For value received, the undersigned hereby sells, assigns and transfers
unto                      the within Note, and appoints                     
Attorney to transfer such Note on the books of ALION SCIENCE AND TECHNOLOGY
CORPORATION with full power of substitution in the premises.
Date:

     
 
   
 
  (Signature must conform in all respects to name of
 
  Holder as specified on the face of the Note)
 
   
Signed in the presence of
   
 
   
 
   

 